DETAILED ACTION
	This Office action is in response to the application filed July 13, 2020 and including (a) the first preliminary amendment filed March 25, 2020 by which claims 1, 4, 7, 9-13, 15, 16, 18-26 and 27 were amended and claims 2, 3, 5, 6, 8, 14, 17, and 28-36 were canceled, (b) the second preliminary amendment filed July 13, 2020 by which claims 21 and 22 were amended, and (c) the election filed February 25, 2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Invention I, i.e., claims 1, 4, 7, 9-13, 15, 16, and 18-26, in the reply filed on February 25, 201 is acknowledged.
Thus, claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
It is noted that in view of the allowable subject matter, advanced below, it is suggested that claim 27 be deleted, since the allowability of claim 1 is based on the shelf system itself.

Drawings
The drawings are objected to because Figure 16 shows two different elements that appears to be unrelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections
Claims 11, 15, and 18 are objected to because of the following informalities: 
In line 1 of claim 11, “of” should be deleted.
In line 1 of claim 15, “the shelf boards comprise” should be changed to --each of the at least one shelf board comprises--. Similarly, in line 2 of claim 18, “the shelf boards are” should be changed to --each of the at least one shelf board is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4, 10, 13, 16, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rendered indefinite since the claim improperly seeks to further define an unclaimed element, i.e., the shelf which has been functionally forth in claim 1 (see “for forming” in line 2), and thus the metes and bounds of the claim cannot be properly ascertained since it is unclear whether the shelf is intended to be positively claimed in claim 10. 
Use of the term “optionally” in line 2 of claim 10 renders the claim indefinite since one cannot properly ascertain from the sue of this term exactly what is being claimed. Similarly, the term “if” in line 1 of claims 13 and 16 and line 2 of claim 24 is indefinite.
Claim 21 is rendered indefinite since it fails to set forth a claim to which it depends (see line 1, i.e., “according to”) and thus the metes and bounds of the claim cannot be properly ascertained. The claim has been examined as though it depends from claim 1.

Allowable Subject Matter
Claims 1, 7, 9, 11, 12, 15, 18-20, 22, 23, 25 and 26 are allowed; and claims 4, 10, 13, 16, 21, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
1, and specifically the relationship of the primary and secondary mounting portions (see last four lines of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Application Publication Nos. 2014/0122463, 2014/0107462, 2011/0215060, and 2005/0168345 for sensors and U.S. Patent Nos. 6,332,547, 5,845,794 and 4,453,641 for the shelf system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private 

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 14, 2021